B. F. SAFFOLD, J.
The evidence in the case is the record of the indictment for murder, and a statement of facts agreed to by the prisoner, as follows :
The killing occurred in Dallas county, on the 2d of April, 1865. The prisoner is a white man, and the person slain was a colored man, occupying the status at that time of the *418colored people of the State, who were heretofore slaves, but are now free.
We do not desir.e to commit ourselves against any defense which the prisoner may deem available to him on his trial, but we would be loth to hold that there had been any time, in the history of the State, when the crime of murder was not amenable to the civil law.
The prisoner offered no evidence in his own behalf, while against him were the finding of the grand jury, and his admission that he did the killing.
On an application for bail by a prisoner, who is shown to be under indictment for murder, he is presumed to be guilty of the charge in the highest degree, and that presumption must be overcome by proof. — Hurd on Habeas Corpus, 438-446.
The application is denied.